Title: To Benjamin Franklin from Frédéric-Charles de Baër, 13 July 1778
From: Baër, Frédéric-Charles de
To: Franklin, Benjamin


Monsieur
A Paris le 13 Juillet 1778.
Permettés moi d’implorer vos bons offices en faveur du Sieur Meyer porteur de la presente. J’ai deja eu L’honneur la semaine passée de vous presenter cet Officier qui a servi avec distinction à bord du Ranger, Capne. Jones, et vous avés eu la bonté de lui promettre que vous voudrés bien veiller à ce que la part qui lui revient des prises que le Ranger a faites lui parvienne exactement. Oserois-je vous demander une nouvelle grace pour cet Officier? Je dois vous faire confidence qu’il est dans le dernier besoin. Sans Monsieur L’Ambassadeur, il n’auroit pas eu de quoi subsister à Paris. Maintenant il doit s’en retourner à Brest, et il n’a pas le premier sol pour faire ce voyage. Je n’ose plus importuner Monsieur L’Ambassadeur pour lui demander de nouveaux secours. Mais j’ai cru que si vous vouliés engager Mr. Jones à lui faire une avance d’une dixaine de Louis d’or à compte de ce qui doit lui revenir des prises, ce Capitaine non seulement ne risqueroit rien mais il rendroit encore le plus grand service à un honnette homme à qui il a réellement les plus grandes obligations. Ayés donc la bonté, Monsieur, d’interposer votre autorité et vos bons offices pour determiner le Cne. Jones à cette avance; vous ferés une bonne oeuvre digne de votre grande ame; je vous aurai en mon particulier une obligation bien sensible, et vous augmenterés, s’il est possible, les sentimens de veneration et de reconnoissance, avec lesquels j’ai L’honneur d’etre Monsieur Votre tres humble et très Obeissant serviteur
De Baër
  Aumonier du Roi de Suedeet Secretaire de l’Ambassade de S.M.

I beg you pardon, Sir to write to you in french, I would have done it in English; but I am but a scholar in this Language.
 
Endorsed: De Baer Aumonier d’Ambassadeur de Suede
Notation: 13 Juillet 1778.
